PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 14/402669
Filing Date: 11/20/2014
Appellant(s): Takahisa Takubo




__________________
Johanna P. Schwartz
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 10/7/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


	For clarification and the Board’s convenience, it is noted that the new ground of rejection set forth below is substantially the same ground of rejection of claims 2-3, 10, 27-29, 32 and 34 set forth beginning at page 5 of the non-final mailed 4/7/2021.  The rejection was modified herein to include omitted claims 1 and 4-8 for completeness and therefore, designated as a New Ground of Rejection herein.  	

(2) New Grounds of Rejection 
Claim Rejections - 35 USC § 112 – 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 27-29, 32 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The response filed 8/24/2017 introduces NEW MATTER into the claims.  
	The response filed 8/24/2017 introduces NEW MATTER into the claims.  Amended claims 1 and 27, and then new claim 28 directed to and acid resistant banding composition comprising the combination of a wax and a shellac does not have clear support in the specification and claims as filed.
	The response filed 12/8/2020 introduces NEW MATTER into the claims.  New claim 34 directed to an acid resistant band “further comprising a wax” does not have clear support in the specification and claims as filed.
	The response filed 4/23/2018 introduces NEW MATTER into the claims. Then new claim 32 directed an acid resistant band comprising the combination of a wax and a shellac does not have clear support in the specification and claims as filed.
	In the originally filed disclosure there is inadequate support for the claims. There is no disclosure of an acid resistant banding composition or an acid resistant band that comprises a wax.  Specifically, the originally filed claims did not contain wax and the only occurrence of “waxes” in Applicants’ specification is found in paragraph [0062].  However, the “waxes” disclosed in paragraph [0062] are listed as one of the possible diluents in the capsule fill composition, not an “acid resistant banding composition” or an “acid resistant band” as now claimed.  There is no disclosure of an “acid resistant banding composition” or an “acid resistant band” comprising a wax, shellac and an alcohol.
Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  There does not appear to be any disclosure that would allow one skilled in the art to understand that Applicants’ intended their invention to be directed to these particular ingredients as part of an “acid resistant banding composition” or an “acid resistant band”.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Claims 1-8, 10, 27-29, 32 and 34 recite limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in amended claims 1 and 27 (filed 8/24/2017) and newly added claims 28 (filed 8/24/2017), 32 (filed 4/23/2018) and 34 (filed 12/8/2020) which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  

(3) Response to Argument
Ground A: New Matter.
(1) The rejection of claims 1 and 6-8 under pre-AIA  35 USC 112, first paragraph, as allegedly failing to comply with the written description requirement as introducing new matter in view of the language “wherein the acid resistant banding composition is free of pigment” (pp. 4-5 non-final mailed 4/7/2021).   
Appellants argue that the Office has made a clear error in rejecting claims 1 and 6-8 as lacking written description support because there is clear support in the originally filed applications for acid resistant banding compositions that are free of a pigment.  At least Example 1 shows separate data points obtained from using three separate banding compositions to band capsules which could not have been separate obtained if any of the compositions were used in combination.  Additionally, Example 2 shows that the ink vehicle solution was used as a banding composition.  
Ink vehicle solutions are disclosed as banding compositions throughout Appellants specification.   The Office’s assertion that banding composition is a general term of which the ink vehicle and the potential ink are components creates ambiguity. 

In response, the Examiner respectfully submits that while Appellants’ remarks are fully considered, they are not found to be persuasive.  
The response filed 10/3/2016 introduced new matter into the claims.  The added limitation in claim 1 of “wherein the acid resistant banding composition is free of a pigment” does not have clear support in the specification and claims as filed.   
In the originally filed disclosure there is no disclosure of a banding composition that is free of a pigment.  Instead, the specification appears to disclose a banding composition comprising an ink vehicle that is free of pigment and the two have not been shown to be equivalent.  Appellants’ Example 1 which sealed capsules with red ink and the “ink vehicle”.  While  the ink vehicle is free of pigment, Example 1 states that the capsules were filled and “sealed with red ink and the ink vehicle solutions as shown in Table 1.”  It is not entirely clear whether Example 1 used the 3 solutions separately (as argued by Appellants) or together for banding based on how Example 1 reads.  
The ink vehicle solution is not the same as the banding composition as Appellants’ assert, but rather the banding composition appears to be a more general term of which the ink vehicle and potentially the ink are components, along with the shellac, alcohol and surfactant.  For example, paragraph [0035] discloses that the banding composition for hard capsules comprises a shellac or ink vehicle solution (See also [0029] and [0039]).  Paragraph [0026] only states that the term “ink vehicle” is intended to be an ink without colorants, but states nothing about a banding composition.  
Example 2 uses the ink vehicle solution, whereas Example 3 uses a ‘banding solution’, so it’s just not clear whether the two are synonymous or intended to be equivalents.  There is no direct disclosure or clear contemplation of a ‘banding composition’ that is free of a pigment.   Ultimately, the disclosure doesn’t readily communicate that Applicants were in possession of a banding composition that is free of pigment in the absence of an ink vehicle.
Obviousness is not the standard for the addition new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

(2) The New Ground of Rejection above wherein claims 1-8, 10, 27-29, 32 and 34 are rejected under pre-AIA  35 USC 112, first paragraph, as allegedly failing to comply with the written description requirement for introducing new matter as directed to an acid resistant banding composition or an acid resistant band comprising a wax.
Appellants’ argument that the specification provides adequate written description for a banding composition that comprises a wax is not found to be persuasive.  Appellants’ three part argument that 1. Wax is described as a binder, 2. Components that act as binders can be used in ink vehicles, and 3. Ink vehicles can be used as a banding composition is insufficient to constitute adequate written description support.  The written description requirement focuses on whether the specification notifies the public that the inventor possessed all the aspects of the claimed invention, and that does not appear to be met here.  
 There is no disclosure of an acid resistant banding composition or an acid resistant band that comprises a wax in the specification, and the only disclosure of a wax is in paragraph [0062].  However, this disclosure is in the context of the capsule fill in terms of what goes inside the capsule and not a banding composition that goes on the outside of a two-piece capsule.  
Appellants point to paragraph [0062] and [0026], but the disclosure in these paragraphs is not sufficient.  It should be noted that paragraph [0061] discloses the fill substance comprising active ingredients, which may be combined with any excipients known in the art, including but not limited to one or more diluents, binders, disintegrants, and/or mixtures thereof.  Paragraphs [0062] and [0063], which immediately follow, elaborate and describe suitable diluents, suitable binders, and suitable disintegrants, all in the context of excipients for the fill composition of the capsule and not a banding composition or band that goes on the outside of the capsule.  While paragraph [0029] discloses a banding composition for hard capsules comprising shellac, an alcohol and a surfactant, there is no disclosure that the banding composition additionally contains a wax.  Appellant has not pointed to any disclosure of a banding composition comprising a wax either directly or indirectly.  Respectfully, piecing together disparate parts of the as-filed disclosure in hopes that it will support or disclose embodiments that it did not actually disclose or provide written support for is insufficient.  Support for newly added claim limitation is limited to that which is actually disclosed, not that which could have been disclosed but was not. 
Appellants’ argument that because there is written description support for banding composition comprising a wax, it therefore follows that the specification provides adequate support for acid resistant band embodiments comprising a wax and shellac is also found to be unpersuasive.  Firstly, there is not written description support for an acid resistant band comprising a wax for the reasons described above.   Secondly, Appellants’ belief that the specification teaching that acid resistant bands are formed using embodiments of Applicant’s banding composition is sufficient support for an acid resistant band comprising a wax and a shellac is incorrect.  This is not sufficient support.      

Ground B: Claims 2, 3, 10, 28 and 29 are rejected under pre-AIA  35 USC §103 as allegedly being obvious over Hermann et al. (U.S. 2002/0114832) in view of Sheth et al. US 2011/0159093.   
Appellants argue that the Office’s conclusory rationale of “common sense” and/or a “desire to improve upon what is known” is not sufficient to establish a motivation to combine Hermann and Sheth, so the Office has not established a prima facie case of obviousness.  The Office has not provided a rationale explaining what reason a person of ordinary skill in the art would have had for making the proposed modification and only states that it would have been obvious to add components from Sheth to Herrmann based on the fact that such components could be used.  
Additionally, the Office focuses on paragraph [0199] and does not consider this section of Sheth in the context of the entire document.  Paragraph [0199] teaches that the wax? and shellac components listed therein are included in a coating for use on capsules disclosed by Sheth.  Appellant asserts that a person of ordinary skill in the art would understand that it is the multiparticulate particles that Sheth suggests may be coated with water insoluble release agents such as the shellac and wax components recited in [0199] not any capsule in which the multiparticulate particles are placed.  A person of ordinary skill in the art has no motivation to select shellac and wax from Sheth.
In response, the Examiner respectfully submits that while Appellants’ remarks are fully considered, they are unpersuasive.  
For clarity, it is important to explain the claim interpretation in this obviousness rejection.  In claim 28 the language of “for two-piece hard capsules” is language of intended use.  Additionally, “wherein the acid resistant banding composition forms an acid resistant band only at a juncture of a telescopically engaged cap and body of the two-piece hard capsules.” is also language of intended use.  It is noted that the rejected claims are directed to [A]n acid resistant banding composition and not two-piece hard capsules comprising an acid resistant banding composition that forms an acid resistant band only at a juncture of a telescopically engaged cap and body of the two-piece hard capsules.  Intended use language that does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Thus, the intended use of “for two-piece hard capsules” and “wherein the acid resistant banding composition forms an acid resistant band only at a juncture of a telescopically engaged cap and body of the two-piece hard capsules” is given no patentable weight, see MPEP 2111.02.  Accordingly, claim 28 is broadly interpreted to encompass an acid resistant banding composition comprising a wax and from about 20 wt% to about 95 wt% shellac based on the total weight of the acid resistant banding composition. 
 The Examiner notes that a prima facie case of obviousness exists because there is strong motivation to combine the teachings of Hermann and Sheth.   Herrmann teaches an enteric coated soft gelatin capsule in which the enteric coating comprises shellac in an amount of about 13 wt%.  (See Example 4).    Herrmann teaches that shellac is a safe natural product which presents no side-effects when used as a coating for preparations of the invention. (See Herrmann [0023]).  Hermann does not teach an amount of shellac that is 50%, alcohol, rosin, or a wax in the coating, but Sheth does.  
Sheth teaches a coating with 10% rosin, wax, alcohol and about 50% shellac. (See Sheth [0199]).    Sheth teaches that shellac, rosin, wax and alcohol are useful water-insoluble release modifying enteric coating agents that can be used with pharmaceutical compositions. (See Sheth [0199]).   It would have been prima facie obvious to one or ordinary skill in the art making the composition of Hermann  to use 10% rosin, a wax, an alcohol and  and 50% shellac as taught by Sheth in order to use a water-insoluble release modifying enteric coating agent as taught by Sheth.
Additionally, Herrmann expressly teaches and exemplifies using shellac in a coating in the main reference in the rejection, so the usefulness of shellac as a coating agent is expressly taught.   
Contrary to Appellants’ assertion, there is strong motivation to combine the teachings of Hermann and Sheth.  The rejection spells out that the motivation to use 10% rosin, a wax, an alcohol and shellac in the amount of 50% is found in Sheth’s teaching that these are effective water-insoluble release modifying enteric coating agents.  Respectfully, this is not a use of components because they “could be used”.   This is also much more than a “conclusory rationale of common sense” and/or a desire to improve upon what is known.”   Effective water-insoluble release modifying enteric coating agents are powerfully motivating to a person of ordinary skill in the art who is a skilled formulator. 
Furthermore, respectfully, Appellant is attempting to have it both ways.  Appellant is arguing that nothing limits a component used in a filler from being used in a coating to provide written description support for their claim amendments, but requires coatings to be exemplified or expressly spelled out in the prior art.  Respectfully, this only adds to Appellants’ arguments’ unpersuasiveness regarding obviousness.  

Ground C: Claims 32-34 are rejected under pre-AIA  35 U.S.C.  103(a) as allegedly being obvious over Nagata et al (EP 1832282) in view of Sheth (U.S. 2011/0159093).
Appellants argue with respect to claims 32-34 that the Office fails to read Sheth’s [0199] in context with the remainder of Sheth’s disclosure and instead reads this paragraph in a vacuum in an attempt to piece together the pieces of its obviousness puzzle that are missing in Nagata.  Furthermore, the Office uses impermissible hindsight in arriving at its assertion that it would have been obvious to add Sheth’s shellac component to Nagata’s band seal. 

In response, the Examiner respectfully submits that while Appellants’ remarks are fully considered, they are unpersuasive.  
The Examiner notes that a prima facie case of obviousness exists because there is powerful motivation to combine the teachings of Nagata and Sheth.   Nagata teaches both a sealing band for a hard capsule and a hard capsule that has been sealed with this seal band. (See Abstract and claim 9).  Nagata also teaches that there is always a need for new seal bands (which is how Nagata describes the band) in the pharmaceutical industry in order to protect the drugs and active ingredients contained in hard capsules. (See [0009]).
While Nagata does not teach wax or shellac in the band seal, Sheth does teach this.  Sheth teaches a coating with wax and 10 wt% to 50 wt% shellac, and also teaches that shellac and wax are useful water-insoluble release modifying enteric coating agents that can be used with pharmaceutical compositions. (See Sheth [0199]).   
It would have been prima facie obvious to one or ordinary skill in the art making the capsule of Nagata to add 10 wt% to 50 wt% shellac and wax to the band seal as taught by Sheth in order to enable the band seal to be a water-insoluble release modifying enteric band seal as taught by Sheth.  In light of Nagata’s teaching of the need for additional band seals, the option of a water-insoluble release modifying enteric band seal would be very motivating to the ordinarily skilled artisan.
Sheth teaches that water-insoluble release-modifying agents that may be employed for the manufacture of multiparticulate modified release compositions at [0199].  Sheth teaches that shellac, rosin, wax and alcohol are useful water-insoluble release modifying agents that can be used with pharmaceutical compositions. (See Sheth [0199]).  This can include as a coating and this would be readily understood by a person of ordinary skill in the art who is a skilled formulator.  Sheth does expressly state at [0231] “It will be apparent to those skilled in the art that many modifications, both to the materials and methods, can be practiced without departing from the purpose and scope of the disclosure.” 
 Nowhere does Appellant argue that the claimed limitation is not disclosed in the cited passage of Sheth.  Instead, Appellants try to argue that because Sheth discloses shellac, rosin, wax and alcohol as being useful water-insoluble release modifying agents in the manufacture of multiparticulate modified release compositions this would not include a coating of a capsule of these multiparticulate modified release compositions.  A person of ordinary skill in the art would understand that multiparticulate modified release compositions are usually contained in a capsule.  
The rejection is not made using hindsight.  The Examiner does not rely on upon improper hindsight reasoning because the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Additionally, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Sarah Chickos/
Patent Examiner, Art Unit 1619

Conferees:
/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619               

/Robert A Wax/             Supervisory Patent Examiner, Art Unit 1615            
/DANIEL M SULLIVAN/             Director, Art Unit 1600                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.